Appellant was duly tried and convicted on October 9, 1928, of the offense of distilling prohibited liquors, and on the same date, after judgment of conviction, and sentence, he gave notice of appeal to this court. He made no motion for a new trial. His bill of exceptions was not presented before January 8, 1929.
The Attorney General moves to strike the said bill of exceptions on the ground that same was not presented within the time prescribed by law. Said motion must be, and is, granted. Code 1923, §§ 6433, 6434.
There appearing to be no error in the record, the judgment is affirmed.
Affirmed.